STATE OF NEVADA ROSS MILLER SCOTT W. ANDERSON Secretary of State Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Certified Copy March 28, 2012 Job Number: C20120328-3412 Reference Number: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description
